In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. In an entry filed June 1, 2012, the court appointed a special master in this case for the continuing limited purpose of receiving evidence and making all necessary determinations and rulings in regard thereto.
Pursuant to that entry, it is ordered that a hearing is set for March 17, 2014, at the Ohio Judicial Center in Columbus, Ohio. Counsel shall be notified of the exact time and location of the hearing at a later date. If additional hearing dates are necessary, they shall continue on each subsequent day the week of March 17, 2014, as needed.
Within a reasonable time after the conclusion of the hearing, the special master shall issue findings of fact and a written recommendation. The findings of fact and written recommendation shall be filed with the clerk of the Supreme Court of Ohio. The parties shall have 30 days from the date of the filing of the written recommendation to file objections to the recommendation and 20 days from the date of the filing of objections to file a reply to any objections filed by the opposing party. After the time for filing objections has passed, the Supreme Court will consider the matter based on the written recommendation, objections, and the assembled record.
Andrew J. Campbell
Special Master